internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 1-plr-126218-00 date date legend parent purchaser disregarded_entity target target_affiliate target_affiliate newco sellers country x date a date b date c parent’s officer authorized representatives this letter responds to your letter dated date submitted on behalf of parent requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election additional information was submitted in letters dated february march and date parent is plr-126218-00 requesting the extension to file an election under sec_338 of the internal_revenue_code and sec_1_338-1 of the income_tax regulations with respect to the acquisition of the stock of target and the deemed acquisition of the stock of target_affiliate and target_affiliate sometimes hereinafter referred to as the election the information submitted for consideration is summarized below all citations in this letter to regulations under sec_338 are to regulations in effect for date a parent is the common parent of a consolidated_group that includes purchaser parent operates on a calendar_year and uses the accrual_method of accounting purchaser is a wholly owned domestic subsidiary of parent disregarded_entity is a country x entity that the taxpayer represents is treated as a branch or division of purchaser for u s tax purposes prior to the acquisition described below target a country x corporation was wholly owned by foreign individuals and a foreign_trust sellers target_affiliate was a wholly owned subsidiary of target target_affiliate was a wholly owned subsidiary of target_affiliate target_affiliate and target_affiliate together target affiliates were also country x corporations prior to the transaction described below neither sellers target nor target affiliates filed united_states income_tax returns nor were they subject_to united_states income_taxation neither target nor either of target affiliates was a controlled_foreign_corporation within the meaning of sec_957 a passive_foreign_investment_company for which an election under sec_1295 was in effect a foreign_investment_company or a foreign_corporation the stock ownership for which is described in sec_552 or required under sec_1_6012-2 to file a united_states income_tax return on date a purchaser acquired all the stock of target from sellers it is represented that the acquisition of the stock of target qualified as a qualified_stock_purchase as defined in sec_338 immediately after the closing target target affiliates and disregarded_entity amalgamated and continued as newco a country x company the election was due on date b for various reasons however the election was not filed on date c which is after the due_date for the election authorized representatives discovered that the election had not been filed the period of limitations on assessments under sec_6501 has not expired for parent's taxable_year s in which the acquisition occurred the taxable years in which the election should have been filed or any taxable_year s that would have been affected by the election had they been timely filed sec_338 permits certain stock purchases to be treated as asset acquisitions if the purchasing_corporation makes or is treated as having made a sec_338 election or a sec_338 election and the acquisition is a qualified_stock_purchase plr-126218-00 under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 information affidavits and representations submitted by parent’s officer and authorized representatives explain the circumstances that resulted in the failure to timely file a valid election the information establishes that the taxpayers reasonably relied on a qualified_tax professional and that the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations that have been made we conclude that parent has established that it acted reasonably and in good_faith in failing to timely file the election the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-1 until days from the date_of_issuance of this letter for parent to file the election with respect the acquisition of the stock of target and the deemed acquisition of the stock of target affiliates as described above the above extension of time is conditioned on the filing within days of the issuance of this letter of all returns and amended returns if any necessary to report the transaction in accordance with the election and the taxpayers' parent’s consolidated group’s target’s target affiliates’ and sellers’ tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made upon audit of the federal_income_tax returns involved further we express no opinion as to the federal_income_tax effect if any if it is determined that the taxpayers' tax_liability is lower sec_301_9100-3 parent should file the election in accordance with sec_1_338-1 that is a new election on form_8023 must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions on the election form a copy of this letter should be attached to the election form parent target and target affiliates must file or amend if and as applicable its applicable returns to report the acquisition as a sec_338 transaction and to attach a copy of the form_8023 and a copy of this letter plr-126218-00 we express no opinion as to whether the acquisition of the target stock and the deemed acquisition of target affiliates stock qualify as qualified_stock purchases whether the acquisition of the target stock and the deemed acquisition of the target affiliates stock qualify for sec_338 treatment or any other tax consequences arising from the election in addition we express no opinion as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer its employees and representatives all essential facts are subject_to verification however in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the powers of attorney on file in this office copies of this letter are being sent to parent and another representative sincerely associate chief_counsel corporate by ken cohen senior technician reviewer branch
